Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Allowed
Claims 4, 11, and 18 are allowed because Liu, Yi, Calder, and Bhattacherjee, and O’Neil do not appear to explicitly disclose generating a table based at least in part on accessing the second data representation, wherein the first data element of the plurality of non-contiguous data elements comprises an array of bytes that is included in the table that has been augmented with a plurality of continuation bits corresponding to each byte in the array of bytes; and communicating the table for display at the client device or a different device. 

Allowable Subject Matter
Claims 5, 6, 12, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims. 




Claims
Claims 1, 4, 8, 11, 15, and 18 have been amended. Claim 20 have been canceled. Claims 1-3, 7-10, 14-17, and 21 are pending and rejected in the application. This action is Final. 

Response to Arguments

Applicant Argues 
Thus, in view of the guidance set forth by the Office, Applicant submits that each of claims 1, 8, and 15 satisfy at least the inquiry of Step 2A of the subject matter eligibility test, and accordingly each of claims 1, 8, and 15 qualify as eligible subject matter under 35 U.S.C. § 101.

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments and amendments have been fully considered and are persuasive. Thus, the 35 U.S.C. § 101 rejection has been withdrawn. 

Applicant Argues 
Therefore, for at least these reasons, amended independent claim 1 is allowable over any combination of Liu, Yi, Calder, O’ Neil, and Ordonez. Amended independent claims 8 and 15 include features similar to those of amended independent claim 1 and are likewise allowable for at least similar reasons. Dependent claims 2—7, 9-14, 16-19, and 21 each depend from one of independent claims 1, 8, and 15, and are therefore allowable for at least the same reasons that independent claims 1, 8, and 15 are allowable. Accordingly, for at least these reasons, Applicant requests that the rejection of claims 1-20 under 35 U.S.C. § 103 be withdrawn.

Examiner Responds:
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Publication (2015/0106382; hereinafter: Liu) in view of Yi et al. U.S. Patent Publication (2017/0364560; hereinafter: Yi) and further in view of Calder et al. U.S. Patent Publication (2010/0106734; hereinafter: Calder) and further in view of Bhattacherjee et al. U.S. Patent Publication (2019/0213658; hereinafter: Bhattacherjee) 


Claims 1, 8, and 15
As to claims 1, 8, and 15, Liu discloses a system comprising 
one or more computer processors (paragraph[0053], “the integrated software components on a processor…etc.”); 
one or more computer memories (paragraph[0061], “Computer system 700 also includes a main memory 706, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 702 for storing information and instructions to be executed by processor 704…etc.”); and 
a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations comprising (paragraph[0061], “other intermediate information during execution of instructions to be executed by processor 704. Such instructions, when stored in non-transitory storage media accessible to processor 704, render computer system 700 into a special-purpose machine that is customized to perform the operations specified in the instructions…etc.”): 
receiving a search query from a client device (paragraph[0036], “In step 202, a query is received by a DBMS…etc.”), the search query specifying a value of an attribute of an item listed on a network-based online marketplace (paragraph[0034]-paragraph[0035], “In this query, the relation instance for table person is p and the predicates are selection constraints on the weight…etc.”, the reference describes executing a query items in tables (i.e., an item listed, as claimed) from a database system (i.e., publication system, as claimed)); 
searching a database of items listed on the network-based online marketplace (Figure 2, paragraph[0036], “In step 202, a query is received by a DBMS. In step 204, during compilation, the system creates an execution plan having plan operators, including a scan operator that filters multiple sparse columns against constraints. During execution of the execution plan, in step 206, a row iterator generates rows from the table. For each row generated by the iterator, the scan operator searches…etc.”), 

the searching including accessing an index for the database (Figure 3, paragraph[0037]-paragraph[0038], “In another embodiment, an internal table, ITAB, is effectively used as an index on a composite column of the base table….etc.”), the accessing of the index including accessing a first data representation (Figure 3, paragraph[0041]-paragraph[0042], “A scan of a column value array for array elements having values that satisfy the value search criteria determines, for each array element, the index…etc.”), 

Liu do not appear to explicitly disclose the first data representation including an identifier corresponding to the value of the attribute of the item that is present in the index, determining whether the identifier is present in the index,
and based on a determination that the identifier is present in the index, accessing a second data representation, the second data representation including a blob of data corresponding to the identifier based on one or more variable length codes; and 
in response to the search query, communicating a result of the searching of the database to the client device, the result comprising a listing for the item on the network-based online marketplace corresponding to the blob of data.

However, Yi discloses and based on a determination that the identifier is present in the index, accessing a second data representation, the second data representation including a blob of data corresponding to the identifier based on one or more variable length codes (paragraph[0061], “The pivot name table may have a segment ID (SGMT_ ID) identifying an ID for the pivot table, a column ID (COL_ ID) identifying the pivot column storing the BLOB data in the pivot table, and a column name of an index (IDX) identifying the column of the table expressed by the BLOB data in the pivot table….etc.” and paragraph[0063], “CHARACTER representing a character, and VARCHAR( ) representing a variable-length character string. Herein, VARCHAR(4000) may mean a variable-length character string of a maximum of 4000 bytes…etc.”, the reference describes the identified is based on variable length characters. The Examiner interprets variable length characters as variable length codes.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Liu with the teachings of Yi to search indexes for BLOB data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Liu with the teachings of Yi to efficiently store, query, and output an execution result for a pivot calculation in a BLOB type (Yi: paragraph[0008]).

The combination of Yi and Liu do not appear to explicitly disclose the first data representation including an identifier corresponding to the value of the attribute of the item that is present in the index, determining whether the identifier is present in the index,
wherein the blob of data comprises an array of bytes that interleaves bytes of a first data element of a plurality of data elements with one or more bytes of a second data element of the plurality of data elements; and 
in response to the search query, communicating a result of the searching of the database for display at the client device, the result comprising a listing for the item on the network-based online marketplace corresponding to the blob of data .

However, Calder discloses the first data representation including an identifier corresponding to the value of the attribute of the item that is present in the index (Figure 10, paragraph[0104] and paragraph[0110], “The unique key for a Blob property is a combination of (a) the primary key for the row plus (b) the column (or column name) of the Blob property. This uniquely identifies each Blob property within a row/entity. This is important because it is stored in the Blob header to map back to which row and column the Blob in the Blob store belongs…etc.”, the reference describes the blob being a picture of the item which the examiner interprets as the value of the attribute of the item.), determining whether the identifier is present in the index (figure 10, paragraph[0111], “The data of table 1000, to be efficiently queried, could be stored in a structured storage system that provides integrated support for a Blob, such as the Blobs represented in columns 1008 and 1010. For example, each of the Blobs of the table 1000 may be stored on a table server, such as a table server 204 of FIG. 2. When a query is to be performed by an application, such as the application 212 of FIG. 2, the application utilizes a table client to retrieve the Blob data…etc.”, the reference describes searching and retrieving results based on the Blob data in the index.),
in response to the search query, communicating a result of the searching of the database to for display at client device, the result comprising a listing for the item on the network-based online marketplace corresponding to the blob of data (Figure 10, paragraph[0111], “For example, each of the Blobs of the table 1000 may be stored on a table server, such as a table server 204 of FIG. 2. When a query is to be performed by an application, such as the application 212 of FIG. 2, the application utilizes a table client to retrieve the Blob data…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Liu with the teachings of Yi and Calder to store keys associated with BLOB data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Liu with the teachings of Yi and Calder to facilitate seamless integration and access of binary large objects with structured storage by an application program being executed by a computing device (Calder: paragraph[0003]).

	The combination of Liu, Yi, Calder do not appear to explicitly disclose wherein the blob of data comprises an array of bytes that interleaves bytes of a first data element of a plurality of data elements with one or more bytes of a second data element of the plurality of data elements;
	
	However, Bhattacherjee discloses wherein the blob of data comprises an array of bytes that interleaves bytes of a first data element of a plurality of data elements with one or more bytes of a second data element of the plurality of data elements (paragraph[0073], “In one example, the first three bytes of each data set BLOB may be configured or configurable to indicate the status of that particular data set; e.g., LOADED, INITIALIZED, READY, BLOCKED, REMOVABLE, or DELETED. Subsequent bytes of data may be used to indicate for example, the identity of the issuer, user, transaction/membership account identifier or the like…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Liu with the teachings of Yi, Calder, and Bhattacherjee to store BLOB object byte data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Liu with the teachings of Yi, Calder, and Bhattacherjee to generate a reverse bidding report using minimum confidence scores for the consumer (Bhattacherjee: paragraph[0004]).

Claims 2, 3, 9, 10, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Publication (2015/0106382; hereinafter: Liu) in view of Yi et al. U.S. Patent Publication (2017/0364560; hereinafter: Yi) and further in view of Calder et al. U.S. Patent Publication (2010/0106734; hereinafter: Calder) and further in view of Bhattacherjee et al. U.S. Patent Publication (2019/0213658; hereinafter: Bhattacherjee) and further in view of O’Neil et al. U.S. Non Patent Publication (“ORDPATHs: Insert-Friendly XML Node Labels”, 2004; hereinafter: O’Neil) 

Claims 2, 9, and 16
As to claims 2, 9, and 16, the combination of Liu, Yi, Calder, and Bhattacherjee discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the one or more variable length codes comprise a plurality of non-contiguous data elements, and wherein accessing the second data representation comprises: 
identifying a position of a first byte of a first data element of the one or more variable length codes based on the value of the attribute of the item; and 
accessing the first byte of the first data element at the identified position

However, O’Neil discloses wherein the one or more variable length codes comprise a plurality of non-contiguous data elements (Figures 3.2a and 3.2b, 3. Fundamental ORDPATH CONCEPTS, “Figure 3.1 illustrates successive variable-length Li/Oi bitstrings of the compressed ORDPATH format…etc.”), and wherein accessing the second data representation comprises: 
identifying a position of a first byte of a first data element of the one or more variable length codes based on the value of the attribute of the item (3.5.2 Query Plans, “In general, descendent connections between node sets that are independently described may be treated as joins. In query [3.1] three techniques suggest themselves. If the number of descendent nodes below any Book element is small and likely to fall on the same disk page, one could retrieve the set of all Book elements (using the index on the TAG column of Section 3.5.1) and then explore all descendants; we can do this by treating each Book element as a node with ORDPATH X, by exploring the range of ORDPATHs from X to GRDESC(X) (see primitive (2) of Section 3.4…etc.”); and 
accessing the first byte of the first data element at the identified position (3.4 ORDPATH Primitives, “ORDPATH GRDESC(ORDPATH X). To derive the smallest ORDPATH-like value greater than any descendent of a node with ORDPATH X, we increment the last ordinal component of X (an odd ordinal) to generate the next (even) ordinal and return…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Liu with the teachings of Yi, Calder, Bhattacherjee, and O’Neil to have a variable length bit strings which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Liu with the teachings of Yi, Calder, Bhattacherjee, and O’Neil to have a compressed binary representation of ORDPATH provides document order by simple byte-by-byte comparison and ancestry relationship equally simply (O’Neil: Abstract). 

Claims 3, 10, and 17
As to claims 3, 10, and 17, the combination of Liu, Yi, Calder, Bhattacherjee, and O’Neil discloses all the elements in claim 2, as noted above, and Yi further disclose wherein the first data element of the plurality of non-contiguous data elements comprises an array of bytes that includes at least one string (figure 4, paragraph[0091], “BLOB data... may determine the stored value as not the simple byte stream form but the byte stream form representing the BLOB data…etc.”).

Claim 21
As to claim 21, the combination of Liu, Yi, Calder, Bhattacherjee, and O’Neil discloses all the elements in claim 2, as noted above, and Yi further disclose wherein the each of the plurality of data elements in the blob of data comprises one or more bytes of each of the plurality of data elements in the blob of data are arranged in a non-contiguous order, a non-sequential order, or both(paragraph[0085]-paragraph[0089], “The header value may express a column number value of 4 bytes and an offset value in a BLOB of 4 bytes. That is, 00 00 00 00 after the first four bytes may express a number value for a 0-th column and 00 00 00 14 which is subsequent thereafter may express the offset value…etc.”).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Publication (2015/0106382; hereinafter: Liu) in view of Yi et al. U.S. Patent Publication (2017/0364560; hereinafter: Yi) and further in view of Calder et al. U.S. Patent Publication (2010/0106734; hereinafter: Calder) and further in view of Bhattacherjee et al. U.S. Patent Publication (2019/0213658; hereinafter: Bhattacherjee)  and further in view of Ordóňez et al. Non Patent Publication (Grammar compressed sequences with rank/select support, 2016, hereinafter: Ordóňez)

Claims 7 and 14
As to claims 7 and 14, the combination of Liu, Yi, Calder, and Bhattacherjee discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the first data representation is a wavelet matrix or wavelet tree.

However, Ordóňez discloses wherein the first data representation is a wavelet matrix or wavelet tree (2.7. Wavelet matrix, Pages 57-59 of PDF, “the wavelet matrix(WM) [21]was proposed, which speeds up the levelwise WT by reshuffling the bits…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Liu with the teachings of Yi, Calder, Bhattacherjee, and Ordóňez to have a wavelet matrix which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Liu with the teachings of Yi, Calder, Bhattacherjee, and Ordóňez to speed up the levelwise reshuffling of bits (Ordóňez: page 58 of PDF).







Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
August 12, 2022